DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 and 25-30 are pending in the instant application. Claims 1-20 are 
withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 25-30 are rejected. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on March 22, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection and the 35 U.S.C. 102(a)(1) rejection as being anticipated by Carvalho et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. However, this amendment has necessitated new grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, which are described below. 
	It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claim 25 and new claims 26-30 has been searched and examined in its entirety). 
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prete et al. (JPP 2006, 58: 801-808).
Prete et al. discloses a cholesterol-rich nanoemulsion which may be used as a vehicle to target antineoplastic drugs against cancer cells (i.e., melanoma) (see abstract). Therefore, a method of treating melanoma comprising administering a nanoemulsion comprising cholesterol or a compound of Formula (III) wherein R1-R4, R6, R8-R16, R20-R23, R25, and R28 are H; R19 and R29 are methyl; R5 or R25 is hydroxyl and the remaining is H; and R17 or R18 is a hydrocarbon group and the remaining is H of the instant claims is anticipated by the reference. 

Claims 25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Materials Science and Engineering C 64 (2016) 208-218).
Zhang et al. discloses high-density lipoprotein-based DCA/p53-loaded nanoparticles (DSPE-PEG-AA/rHDL/DCA-PEI/p53 complexes) comprising cholesterol (see Scheme 1 on page 210) for potential cancer therapy (i.e., lung) (see abstract). 
Therefore, a method of treating lung cancer comprising administering a lipoprotein-like particle comprising cholesterol and wherein the lipoprotein-like particle carries an agent wherein the agent is a cancer therapeutic is anticipated by the reference. 
With respect to the art rejection above over claim 30, it is noted that the reference does not teach that the cholesterol and the chemotherapeutic drug dichloroacetate (DCA) exert a synergistic effect against the cancer. However, the intended use of the claimed lipoprotein-like particle does not patentably distinguish the particle, per se, since such disclosed use is inherent in the reference particle. In order to be limiting, the intended use must create a structural difference between the claimed particle and the prior art particle. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Junping et al. (International Journal of Pharmaceutics 251 (2003) 13-21).
Junping et al. discloses microemulsions of vincristine which are composed of PEG-lipid, oleic acid, vitamin E and cholesterol and these microemulsions have antitumor effects (see abstract). It is also disclosed on page 14 of the reference that vincristine can be used in the treatment of liver cancer. 
A method of treating liver cancer using the microemulsions mentioned above is not specifically disclosed in the reference.  
However, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to use the microemulsions disclosed in Junping et al. for the treatment of liver cancer, for example, and to arrive at a method of the instant claims with a reasonable expectation of success. The motivation would have been to find additional pharmaceutical uses for the microemulsions disclosed in the reference. Thus, a prima facie case of obviousness has been established. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626